DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants representative on July 2, 021.
The claims has been amended as follows: 

1. (Currently Amended)  Method for operating a user equipment communicating in parallel by means of a primary base node and at least one secondary base node of a cellular network with a remote terminal, the cellular network comprising at least two radio access networks, the primary base node and the secondary base node being assigned to different radio access networks, the primary base node being the base node the user equipment is camping on in non-connected mode, the secondary base node being a candidate base node evaluated by at least one of the user equipment or the cellular network as suited for serving the user equipment, for setting up a communication link to the remote terminal, the method comprising the step for the user equipment of:

- receiving a first indication from the primary base node relating to the capabilities indicated as being used by the primary base node,
- sending a second capability message to the secondary base node, comprising at most those capabilities not indicated as being used by the primary base node,
- receiving a second indication from the secondary base node relating to the capabilities indicated as being used by the secondary base node,
- sending a third capability message with still unused capabilities to the primary base node, and
- initiating the communication link by means of the primary base node using the capabilities indicated as being used by the primary base node, and by means of the secondary base node using the capabilities indicated as being used by the secondary base node.

2. (Previously Presented) The method 
wherein the capabilities relate to a resource allocation relating to a supported band combination of at least one of the primary base node and secondary base node.

3. (Currently Amended) The method 
further comprising the steps for the [[ a]] user equipment, upon reception of an allocation change request from the primary base node during an active connection:
- sending a reallocation confirmation message to the primary base node,
 and
- sending a capability message indicating the remaining capabilities to the secondary base node.

4. (Currently Amended)  The method 
further comprising the step of, after sending the capability message to the secondary base node:
- receiving an indication from the secondary base node relating to resource allocation change, and
- changing resource allocation based on said allocation request and said resource allocation change indication.


5. (Currently Amended)  The method 
the method comprising the step of:
- evaluating the radio conditions at least of the primary base node, and
- initiating to change the primary base node assignment to the secondary base node in response to the detection of a reduction of the radio conditions below a predetermined threshold.

6. (Previously Presented) The method 
further comprising the step of:


7. (Currently Amended)  User equipment configured to communicate with a remote terminal by means of a primary base node and at least one secondary base node of a cellular network in parallel, the cellular network for use with the user equipment comprising at least two radio access networks, the primary base node and the secondary base node being assigned to different radio access networks, the primary base node being the base node the user equipment is camping on in non-connected mode, the secondary base node being a candidate base node chosen by at least one of the user equipment or the cellular network as suited for serving the user equipment,
for setting up a communication link, the user equipment comprises a transmitter/receiver configured to:
- send a first capability message comprising available capabilities of the user equipment to the primary base node,
- receive a first indication from the primary base node of capabilities indicated as being used by the primary base node,
- send a second capability message to the secondary base node, comprising only those capabilities not indicated as being used by primary base node,
- receive a second indication from the secondary base node relating to the capabilities indicated as being used by the secondary base node,
 and
- initiate setting up the communication link by means of the primary base node using the capabilities indicated as being used by the primary base node, and by means of the secondary base node using the capabilities indicated as being used by the secondary base node.

8. (Currently Amended) The user 
wherein the capabilities relate to a resource allocation relating to a supported band combination of at least one of the primary base node and secondary base node,
the user equipment is, in response to reception of an allocation change request from the primary base node during an active connection, configured to:
- send a reallocation confirmation message to the primary base node,
- determine in response to the allocation change request the change in available capabilities, and
- send a capability message indicating the available capabilities to the secondary base node.

9. (Currently Amended) The user 
further configured to:
- receive an indication from the secondary base node relating to resource allocation change, and
- change resource allocation based on said allocation request and said resource allocation change indication.

10. (Currently Amended) The user 
wherein the user equipment is further configured to:
- evaluate the radio conditions at least of the primary base node, and
- initiate to change the primary base node assignment to the secondary base node in response to the detection of a reduction of the radio conditions below a predetermined threshold.

11. (Currently Amended)  Method for operating a user equipment communicating in parallel by means of a primary base node and at least one secondary base node of a cellular network with a remote terminal and for handling the user equipment in [[a]] the cellular network, the cellular network comprising at least two radio access networks, the primary base node and the secondary base node being assigned to different radio access networks, 
the method comprising the step for the user equipment of:
- sending a first capability message comprising available capabilities of the user equipment to the primary base node,
- receiving a first indication from the primary base node relating to the capabilities indicated as being used by the primary base node,
- sending a second capability message to the secondary base node, comprising at most those capabilities not indicated as being used by the primary base node,
- receiving a second indication from the secondary base node relating to the capabilities indicated as being used by the secondary base node,
- sending a third capability message with still unused capabilities to the primary base node, and
- initiating the communication link by means of the primary base node using the capabilities indicated as being used by the primary base node, and by means of the secondary base node using the capabilities indicated as being used by the secondary base node, and
the method comprising the steps for the primary base node of:
- receiving [[a]] the first capability message comprising available capabilities of the user equipment,
- determining used capabilities of the available capabilities,
- sending [[a]] the first indication 
- receiving [[a]] the third capability message comprising still unused capabilities of the user equipment, and
- serving the user equipment in a setup communication link with the indicated capabilities.

The method 
wherein a communication link between [[a]] the user equipment and [[a]] the remote terminal by means of the primary base node and at least one secondary base node is active,
the method further comprising the step for at least one out of the primary base node and the secondary base node of:
- detecting the need for a reallocation change to the user equipment,
- sending a stay allocation message to at least one of the other base nodes active in the communication link,
- sending an allocation change message to the user equipment, and
- receiving a reallocation confirmation message from the user equipment.

13. (Currently Amended) The method 
the method comprising the steps for the secondary base node of[[,]]:
- upon reception of a stay allocation message from the primary base node, suppressing allocation changes,
- receiving from the user equipment a capability message indicating available capabilities, and
- sending a completion message indicating that the stay phase is ended to the primary base node.

14. (Currently Amended) The method 
comprising the step for the primary base node of: 

- determining a second secondary base node suited for serving the user equipment,
- sending a free capability message to the first secondary base node, instructing to release the selected capabilities of the user equipment,
- sending a response message to the user equipment informing about the released capabilities, and 
- recommending the second secondary base node to the user equipment.

15. (Currently Amended)  A system comprising:
a user equipment configured to communicate with a remote terminal by means of a primary base node and at least one secondary base node of a cellular network in parallel, the cellular network for use with the user equipment comprising at least two radio access networks, the primary base node and the secondary base node being assigned to different radio access networks, the primary base node being the base node the user equipment is camping on in non-connected mode, the secondary base node being a candidate base node chosen by at least one of the user equipment or the cellular network as suited for serving the user equipment,
for setting up a communication link, the user equipment comprises a transmitter/receiver configured to:
- send a first capability message comprising available capabilities of the user equipment to the primary base node,
- receive a first indication from the primary base node of capabilities indicated as being used by the primary base node,
- send a second capability message to the secondary base node, comprising only those capabilities not indicated as being used by the primary base node,
- receive a second indication from the secondary base node relating to the capabilities indicated as being used by the secondary base node,
- send a third capability message with still unused capabilities to the primary base node, and
- initiate setting up the communication link by means of the primary base node using the capabilities indicated as being used by the primary base node, and by means of the secondary base node using the capabilities indicated as being used by the secondary base node, and

the primary base node, wherein the primary base node is configured to:
- receive [[a]] the first capability message comprising available capabilities of the user equipment,
- determine usable capabilities of the available capabilities,
the first indication 
- receive [[a]] the third capability message comprising still unused capabilities of the user equipment, 
- send a message to the user equipment indicating additionally usable capabilities of said unused capabilities, and
- serve the user equipment in a setup communication link with the indicated capabilities.

Allowable Subject Matter

Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

An updated search has been performed and Applicants remarks filed on May 10, 2021 have been fully considered, and these remarks, in combination with the amendment filed herein have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations,  sending a first capability message comprising available capabilities of the user equipment to the primary base node,  receiving a first indication from the primary base node relating to the capabilities indicated as being used by the primary base node,  sending a second capability message to the secondary base node, comprising at most those capabilities not indicated as being used by the primary base node, receiving a second indication from the secondary base node relating to the capabilities indicated as being used by the secondary base node, sending a third capability message with still unused capabilities to the primary base node, as substantially described in independent claims 1, 7, 11 and 15. These limitations, in 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWET HAILE/Primary Examiner, Art Unit 2474